EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Cleveland on May 4, 2021.

The application has been amended as follows: 
In Claim 2, delete the phrase    ----- and a glass transition temperature (Tg) of at least 70 degrees Celsius -----.
In Claim 32, delete the phrase    ----- and a glass transition temperature (Tg) of at least 70 degrees Celsius -----.


Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance: The prior art of record discloses a coating comprising polyether polymer but fails to disclose a metal substrate of a food or beverage can or portion thereof and a coating applied on a portion of the metal substrate, wherein the coating is an interior food contact coating formed from a coating composition comprising a film forming amount of a polyether polymer having a plurality of pendent secondary hydroxyl groups attached to backbone carbon atoms and one or more .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782